PER CURIAM
Appellant seeks reversal of a judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. Appellant contends that the record does not establish by clear and convincing evidence that she is unable to provide for her basic needs as the result of a mental disorder. See ORS 426.005(l)(d). The state concedes that the record does not contain evidence sufficient to support the involuntary commitment. On de novo review, we accept the state’s concession.
Reversed.